FILED
                             NOT FOR PUBLICATION                             APR 27 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HUI LIU,                                         No. 12-73903

               Petitioner,                       Agency No. A099-900-347

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

       Hui Liu, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010), and we deny the petition for review.

      Substantial evidence supports the BIA’s adverse credibility determination

based on an inconsistency between Liu’s testimony and visa documents regarding

the chronology of his alleged arrests and use of a false story to obtain a visa, and

based on his unresponsiveness when confronted with the inconsistency. See id. at

1048 (adverse credibility determination was reasonable under the “totality of

circumstances”). We reject Liu’s contention that the agency failed to give proper

weight to his documentary evidence, see Garcia v. Holder, 749 F.3d 785, 791 (9th

Cir. 2014) (documents not sufficient to rehabilitate testimony). Further, the record

does not support Liu’s contention that the IJ exhibited bias. Thus, in the absence

of credible testimony, Liu’s asylum and withholding of removal claims fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, Liu’s CAT claim fails because it is based on the same evidence the

agency found not credible, and he does not point to any other evidence that




                                           2                                    12-73903
compels the conclusion that it is more likely than not he would be tortured by or

with the acquiescence of the government if returned to China. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          3                                   12-73903